EXHIBIT 10.2

 

Credit Suisse First Boston International

One Cabot Square

London E 14 4OJ

 

TERMINATION AGREEMENT

 

Date:

July 18, 2005

 

 

To:

Cephalon, Inc.

Attn:

J. Kevin Buchi

 

 

From:

Credit Suisse First Boston International

 

External ID: 8181764

 

TERMINATION AGREEMENT dated as of July 18, 2005 between Cephalon, Inc.
(“Counterparty”) and Credit Suisse First Boston International (“CSFBi’).

 

WHEREAS, Counterparty and Credit Suisse First Boston International entered into
a transaction (the “Transaction”) certain terms of which are set forth below:

 

Trade Date:

 

January 22, 2003

 

 

 

Termination Date:

 

December 15, 2006

 

 

 

Reference Bonds:

 

$600,000,000, 2.5% Convertible Subordinated Notes Due December 15, 2006, issued
by Cephalon, Inc., Cusip# 156708AD1 and 156708AE9

 

 

 

Notional Amount:

 

$200,000,000

 

WHEREAS, the Transaction is evidenced by a Confirmation dated January 22, 2003
(the “Confirmation”) between Counterparty.

 

WHEREAS, subject to the term and provisions hereof, Credit Suisse First Boston
International and Counterparty wish to cancel the Transaction.

 

NOW, THEREFORE, in consideration of the mutual premises herein, Credit Suisse
First Boston International and Counterparty have agreed as follows:

 

1.                                       The Transaction shall be terminated and
cancelled with effect from and including 18 July 2005 (the ‘Cancellation Date’)
and all rights, duties, claims and obligations of Credit Suisse First Boston
International and Counterparty thereunder shall be released and discharged with
effect from and including the Cancellation Date without prejudice to any such
rights, duties, claims and obligations which arose prior to the Cancellation
Date.

 

2.                                       In consideration of the cancellation of
the Transaction as outlined above, Counterparty shall pay to Credit Suisse First
Boston International the sum of USD 5,400,000.00 for value 21 July 2005.

 

3.                                       This Cancellation Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which shall be deemed to be one and the same instrument.

 

4.                                       This Cancellation Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without reference to choice of law doctrine and each party hereby submits
to the jurisdiction of the Courts of the State of New York.

 

--------------------------------------------------------------------------------


 

5.                                       Credit Suisse First Boston
International and Counterparty each represents to the other that it has entered
into this Cancellation Agreement in reliance upon such tax, accounting,
regulatory, legal, and financial advice as it deems necessary and not upon any
view expressed by the other.

 

6.                                       Account Details:

 

Credit Suisse First Boston International:

 

Bank of New York, NYC

 

 

ABA 021 000 018

 

 

Acct # 890-0360-968

 

 

Acct name CSFB Intl

 

 

 

Payments to Party B:

 

To be advised

 

7.                                       Office:

 

Credit Suisse First Boston International is acting through its London Office for
the purposes of this Transaction.

 

Credit Suisse First Boston International is authorised and regulated by The
Financial Services Authority and has entered into this cancelled transaction as
principal. The time at which the above cancelled transaction was executed will
be notified to Party B on request.

 

 

 

Yours Faithfully,

 

 

 

CREDIT SUISSE FIRST BOSTON
INTERNATIONAL

 

 

 

By its agent: Credit Suisse First Boston LLC

 

By:

/s/ Ricardo Harewood

 

 

Name: Ricardo Harewood

 

Title: Vice President, Operations

 

 

 

 

Confirmed as of the date first written above:

 

CEPHALON, INC.

 

 

 

By:

/s/ J. Kevin Buchi

 

 

Name: J. Kevin Buchi

 

Title: Sr. Vice President & CFO

 

 

--------------------------------------------------------------------------------